NO. 12-02-00177-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JEFFREY ALAN WHITE a/k/a
JEREMIAH PARISH,§
	APPEAL FROM THE 297TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	TARRANT COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	Appellant Jeffrey Alan White a/k/a Jeremiah Parish ("Appellant") pleaded "guilty" to the
offense of aggravated robbery with a deadly weapon and elected to have a jury assess his
punishment.  The jury sentenced Appellant to thirty-five years of imprisonment.
	In compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969), Appellant's counsel filed a
brief in which he states that he has diligently reviewed the appellate record and has concluded that
the record reflects no arguable issues on appeal.  Counsel's brief contains a chronological summation
of the procedural history of the case and also contains a professional evaluation of the record
demonstrating why, under the controlling authorities, there is no error in the court's judgment.  See
High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).  We have likewise
conducted an independent review of the record in this case and find nothing that might arguably
support the appeal.
	Counsel has served Appellant with a copy of counsel's brief and advised Appellant of his
right to file a pro se brief.  Furthermore, this court notified Appellant of his right to file his own brief
in this cause.  The time for filing such a brief has expired, and we have received no pro se brief.
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has filed a motion to withdraw.  We carried the motion for consideration with the merits of
the appeal.  Having done so and finding no reversible error, counsel's motion to withdraw is hereby
granted and the judgment of the trial court is affirmed.

Opinion delivered March 14, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.















(DO NOT PUBLISH)